Order and judgment (one paper), Supreme Court, New York County (Edward H. Lehner, J.), entered June 18, 2003, which granted defendant summary judgment dismissing the complaint, and declared, on the first counterclaim, that the premises are subject to rent stabilization, unanimously affirmed, without costs.
Plaintiffs representative admitted to at least eight residential units at the subject building, which was built prior to 1947 (see Rent Stabilization Law of 1969 [Administrative Code of City of NY] § 26-504). The occupants of the challenged rooms, which all lacked windows, testified that they had been living there continuously and exclusively for several years; plaintiff offered no evidence to rebut that testimony.
The fact that these rooms do not resemble traditional apartments does not warrant a different conclusion (see Matter of Gracecor Realty Co. v Hargrove, 90 NY2d 350 [1997]). Nor is it dispositive that the deposition transcripts were unsigned, since they were certified by the court reporter as accurate (see Zabari *568v City of New York, 242 AD2d 15, 17 [1998]). Concur—Tom, J.P., Sullivan, Williams, Friedman and Marlow, JJ.